Citation Nr: 1708221	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-05 449	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for right knee patellofemoral syndrome.

2.  Entitlement to an initial rating greater than 10 percent for left knee patellofemoral syndrome.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a left ankle disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1985 and from March 1998 to June 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2012.  A transcript of that hearing is associated with the claims file.

The Veteran's appeal stems from an August 2009 rating decision which denied service connection for a right knee disability, a left knee disability, a right ankle disability, a left ankle disability, and a lumbar spine disability.  The Veteran perfected her appeal of these issues in February 2012.  In June 2014, the Board remanded these issues to the RO for additional development.  In April 2015, before the claims were returned to the Board, the RO granted service connection for right knee patellofemoral syndrome and left knee patellofemoral syndrome, and assigned noncompensable ratings for each, effective August 15, 2008.  In April 2015, the Veteran filed a notice of disagreement to the ratings assigned in the April 2015 rating decision.  In January 2016, she perfected her appeal.  Accordingly, the issues of entitlement to service connection for right and left knee disabilities are no longer before the Board, as those claims were granted in full by the RO in April 2015.  However, because the Veteran perfected an appeal with regard to the initial ratings assigned for the right and left knee disabilities in the April 2015 rating decision, those issues are now before the Board.

In a November 2016 rating decision, the RO awarded service connection for thoracolumbar strain, and assigned a 10 percent disability rating, effective August 15, 2008.  The Veteran did not appeal the November 2016 rating decision.  As the November 2016 rating decision constitutes a full grant of her appeal with regard to the issue of entitlement to service connection for a low back disability, that issue is no longer before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

In November 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she wished to withdraw all issues on appeal pertaining to the right and left knees and the right and left ankles.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an initial rating greater than 10 percent for right knee patellofemoral syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for entitlement to an initial rating greater than 10 percent for left knee patellofemoral syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal for entitlement to service connection for a right ankle disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the appeal for entitlement to service connection for a left ankle disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a November 2016 statement, the Veteran stated that she wished to withdraw her appeal as to all issues; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to an initial rating greater than 10 percent for right knee patellofemoral syndrome is dismissed.

The appeal for entitlement to an initial rating greater than 10 percent for left knee patellofemoral syndrome is dismissed.

The appeal for entitlement to service connection for a right ankle disability is dismissed.

The appeal for entitlement to service connection for a left ankle disability is dismissed.



		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


